Citation Nr: 0534799	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected seasonal allergies.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1981 to May 2001.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The issue of the proper initial evaluation for the service-
connected seasonal allergies is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown to have been treated for knee pain 
throughout active service, including as recently as six 
months prior to discharge, when he was diagnosed as having 
possible patellofemoral syndrome.  

2.  The currently demonstrated bilateral knee pain is shown 
as likely as not to have had its clinical onset as manifested 
by the diagnosis of possible patellofemoral syndrome during 
the veteran's period extensive period of active military 
service.   




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral knee pain is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 2002); 38 
C.F.R.§ 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service medical records demonstrates that the 
veteran was seen on several occasions for complaints of 
bilateral knee pain.  

The veteran's complaints of bilateral knee pain precipitated 
an X-ray study in May 1992.  The impression was that of 
normal knees.  

The November 2000 records indicate that the veteran presented 
with intermittent achy, sore, and weak knees, which had been 
getting steadily worse for several years.  The symptoms 
included morning stiffness and stiffness with prolonged 
sitting.  

On examination, patellar femoral compression testing was 
positive.  The veteran retained full range of motion, but 
with crepitus.  There was no laxity.  He was weak with 
squatting, and patellar tracking showed some questionable 
lateral movement.  An X-ray study was normal.  The assessment 
was that of questionable patellofemoral syndrome, lateral 
patellar tracking.  

The veteran was afforded a VA examination in January 2002.  
He stated that his knees began to hurt around 1987 or 1988.  
He did not seek treatment at first, but he eventually was 
given pain medication, and he decreased his running.  

Currently, the veteran complained that when he was driving 
his car, he was unable to let his knees fall to the side, but 
had to keep them straight up.  He also propped his knees up 
to sleep.  The veteran said that kneeling down hurt.  

On examination, the examiner found that the knees were 
grossly normal.  The veteran could squat fully and rise fully 
without a problem.  There were no abnormal motions in the 
knees.  Grind tests were negative, and knee function appeared 
normal with repetitive motions and with weighted motions.  

His gait was normal, and he climbed stairs very well.  On 
discussion, the examiner said that radiologically, the knees 
were normal.  The only findings were the veteran's subjective 
complaints of pain, for which there was no objective 
evidence.  

Therefore, he was unable to make a positive diagnosis.  The 
diagnosis was that of report of pain bilaterally, under 
conditions described above, with no objective evidence 
enabling one to make a diagnosis of an old condition or 
trauma and present effects therefrom.  

The Board finds that service connection for the claimed 
bilateral knee disorder is warranted.  The record indicates 
that the veteran began to complain of bilateral knee pain 
during the 1980's, and that his complaints continued 
throughout service.  He was examined in November 2000 shortly 
before discharge from active service, at which time there was 
pain, weakness with squatting, and crepitus, with a diagnosis 
of patellofemoral syndrome.  

Although the January 2002 VA examination conducted a little 
over a year after the previous examination did not include a 
diagnosis of an objective disability, the veteran's continued 
complaints of pain remained.  

Therefore, the Board finds that the evidence both for and 
against the veteran's claim for service connection is in 
approximate balance.  This being the case, by extending the 
benefit of the doubt to the veteran, service connection for a 
disability manifested by bilateral knee pain is merited.  
38 U.S.C.A. §§ 1110, 1131, 5107(b).  



ORDER

Service connection for a disability manifested by bilateral 
knee pain is granted.  



REMAND

The veteran contends that he is entitled to an initial 
compensable evaluation for his service connected allergies.  
He notes that he underwent a surgical procedure in service to 
unblock his nose and argues that his current symptoms meet 
the criteria for a higher evaluation.  

The record indicates that the veteran was last afforded a VA 
examination of his allergies in January 2002.  The Board 
notes that this examination is nearly four years old.  

Furthermore, the Board notes that it was conducted at a time 
of year in which seasonal allergies are not as likely to be 
active.  The Board finds that an additional examination would 
be useful in determining the current severity of the 
veteran's claim.  

At this juncture, the Board notes that the veteran is 
currently out of the country, but states that he is scheduled 
to return in April 2006.  Therefore, the examination should 
not be scheduled prior to this time, and the RO should 
coordinate with the veteran to find a convenient date shortly 
after his return.  

Therefore, in order to assist the veteran in the development 
of his claim, the Board finds that this case must be REMANDED 
to the RO for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO should 
notify the veteran of the evidence 
required to substantiate his claim for an 
increased evaluation, what portion of the 
evidence should be obtained by VA, and 
what portion of the evidence should be 
submitted by the veteran.  Also, the 
veteran should be notified to submit any 
relevant evidence in his possession that 
pertains to his claim.  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain the nature and extent of the 
service-connected seasonal allergies.  
The examination should not be scheduled 
prior to April 2006.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The presence or absence of 
polyps should be noted, as well as the 
percentage of blockage of the nasal 
passages.  All other pertinent symptoms 
should be described in full.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


